DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 24 May 2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-225705 , filed on 13 December 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US20190160889) in view of Suzuki (JP2008155753).
Regarding claim 1, Sakata (Fig 2) discloses a pneumatic tire comprising
a carcass ply (“carcass layer” (4)) stretching between a pair of bead cores (“bead core” (11)) disposed on both sides in a tire width direction,
wherein the carcass ply includes a pair of ply pieces ("second carcass ply" (42) and "third carcass ply" (43)) disposed separately on both sides in the tire width direction.
	While Sakata does not explicitly disclose that each of the pair of ply pieces has a joint portion in which both end portions in a tire circumferential direction are joined in a manner overlapping each other, and respective joint portions of the pair of ply pieces are provided at different positions in the tire circumferential direction, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Suzuki, which is within the tire manufacturing art, teaches that it is conventional for carcass ply joints to overlap one another in the circumferential direction (and therefore have a joint portion , [0003]) and to have the joints of carcass ply components at different positions to improve the vibration characteristics of the tire ([0004]).
	Regarding claim 2, modified Sakata teaches all limitations of claim 1 as set forth above. Additionally, Sakata teaches that the carcass ply includes a first ply (“first carcass ply” (41)) including a central portion positioned on an inner side in a tire radial direction of a tread portion and a pair of side portions extending to an inner side in the tire radial direction from both ends of the central portion (Fig 2), and a second ply having the pair of ply pieces ("second carcass ply" (42) and "third carcass ply" (43)), each of which including an inner end portion disposed on an outer side in the tire radial direction with respect to the first ply and positioned in the tread portion and a side portion extending to an inner side in the tire radial direction from the inner end portion (Fig 2).
	Regarding claim 3, modified Sakata teaches all limitations of claim 2 as set forth above. Additionally, Suzuki teaches that the first ply has a joint portion in which both end portions in the tire circumferential direction are joined in a manner overlapping each other ([0003]), and the joint portion of the first ply and respective joint portions of a pair of ply pieces of the second ply are provided at different positions in the tire circumferential direction ([0004]).
	Regarding claim 4, modified Sakata teaches all limitations of claim 3 as set forth above. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date for the respective joint portions of the pair of ply pieces of the second ply to be provided within an angle range of ±90 degrees with respect to an angular position of 180 degrees in the tire circumferential direction with respect to the joint portion of the first ply as Suzuki teaches that the ply pieces should be offset from each other by 120o ± 15o (Fig 5, [0023], which is within the range of ±90o with respect to an angular position of 180o in the tire circumferential direction with respect to the joint portion of the first ply) for the benefit of improving dynamic unbalance in the tire ([0025]).
	Regarding claim 5, modified Sakata teaches all limitations of claim 3 as set forth above. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date for the joint portion of the one ply piece of the second ply to be provided at an angular position of 120 degrees on one side in the tire circumferential direction with respect to the joint portion of the first ply, and the joint portion of the other ply piece of the second ply to be provided at an angular position of 240 degrees on one side in the tire circumferential direction with respect to the joint portion of the first ply as Suzuki teaches that the ply pieces should be offset from each other by 120o (Fig 5, [0023]) for the benefit of improving dynamic unbalance in the tire ([0025]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US20190160889) and Suzuki (JP2008155753) in view of Schlösser (EP0710576).
Regarding claim 6, modified Sakata teaches all limitations of claim 2 as set forth above. While modified Suzuki does the tire comprises a tread rubber (Sakata: “tread portion” (3)) with a joint portion in which both end portions in the tire circumferential direction are joined (Suzuki: [0002-3]), in that it is known for tire components (including tread rubbers) to have joint portions) and that the positioning of the joint portion of the tread rubber is not restricted (Suzuki: [0026]), modified Suzuki does not explicitly teach that the joint portion of the tread rubber is provided at the same position in the tire circumferential direction as a joint portion of the first ply. However, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Schlösser, which is within the tire manufacturing art, teaches positioning the joint portion of a rubber ply arranged radially above the carcass ply (a tire tread being a rubber ply positioned radially above) over the joint portion of a carcass layer for the benefit of covering dents created by the carcass ply joint ([0008]), improving the tire aesthetically.
Regarding claim 7, modified Sakata teaches all limitations of claim 2 as set forth above. While modified Suzuki does the tire comprises a pair of sidewall portions constituted of a pair of sidewall rubbers (Sakata: “sidewall portion” (2)) extending to an inner side in the tire radial direction both ends in the tire width direction of the tread portion wherein each sidewall rubber has a joint portion in which both end portions in the tire circumferential direction are joined (Suzuki: [0002-3]), in that it is known for tire components (including sidewall portions) to have joint portions) and that the positioning of the joint portion of the sidewall portion is not restricted (Suzuki: [0026]), modified Suzuki does not explicitly teach that the joint portion of the sidewall rubber disposed on one side in the tire width direction of the pair of sidewall rubbers is provided at the same position in the tire circumferential direction as a joint portion of a ply piece of the second ply disposed on the one side in the tire width direction of the pair of ply pieces of the second ply. However, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Schlösser, which is within the tire manufacturing art, teaches positioning the joint portion of a sidewall rubber over the joint portion of a carcass layer for the benefit of covering dents created by the carcass ply joint without introducing further defects ([0011]), improving the tire aesthetically.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749